Citation Nr: 1633504	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-36 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for diabetes mellitus, type II, with erectile dysfunction.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to March 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran filed a claim seeking entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).  A request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU is now listed as an issue on appeal.

The issues of a petition to reopen the previously denied claim of service connection for a bilateral knee disorder and an increased rating for diabetic nephropathy have been raised by the record in an August 2016 statement, but have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU being remanded is addressed in the Remand portion of the decision below.


FINDING OF FACT

Diabetes mellitus, type II, with erectile dysfunction has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, and does not have compensable complications other than the already separately rated hypertension with diabetic nephropathy; diabetic retinopathy, piratical membrane left eye, and hypertensive retinopathy; and peripheral neuropathy of both lower extremities.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for diabetes mellitus, type II, with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).  

The Veteran's diabetes mellitus, type II with erectile dysfunction is rated as 20 percent disabling under the provisions of Diagnostic Code 7913, which evaluates impairment resulting from diabetes mellitus.  38 C.F.R. § 4.119.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process.  Id at Note (1).  The Veteran's compensable complications of his diabetes mellitus, type II, include hypertension with diabetic nephropathy; diabetic retinopathy, piratical membrane left eye, and hypertensive retinopathy; and peripheral neuropathy of both lower extremities.    

"Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  Id.; Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (holding that medical evidence is required to show that occupational and recreational activities have been restricted). 

The Veteran was afforded a VA examination in July 2009.  He reported being instructed to follow a restricted or special diet.  The Veteran was not restricted in the ability to perform strenuous activities.  He reported having hypoglycemia monthly or twice per month; he stated he worked hard to prevent low blood sugar and ate so as to not to get low.  He reported only having one hospitalization.  He denied ketoacidosis.  The examiner noted that the Veteran's disability had significant effects on his occupation.  The Veteran reported that sometimes the pace at work was so fast that it drove his blood sugar down; he had to be very careful about low blood sugar.  He reported that he tried to go to work, with sugar at 160 to 180.  His disability had no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on chores, shopping, exercise, recreation, and driving; and a moderate effect on traveling.  The Veteran was currently employed full-time.

In a statement received in September 2010, the Veteran reported frequently experiencing both hyperglycemia and hypoglycemia.  He reported that the only thing that kept him from being frequently hospitalized was that his wife was able to physically help him while he was having an episode.  

At a VA examination in October 2015, the Veteran reported having a restricted diet; requiring more than one injection of insulin per day; and not having to regulate activities as part of medical management.  He reported seeing his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than twice per month.  The Veteran reported having no hospitalizations in the past 12 months for episodes of ketoacidosis and/or hypoglycemia.  The Veteran had not had progressive unintentional weight loss and loss of strength attributable to diabetes mellitus, type II.  His disability did not impact his ability to work.  

Based on a review of the evidence, the Board concludes that a rating in excess of 60 percent is not warranted at any time during this appeal.  In addition to more than one daily injection of insulin, restricted diet, and regulation of activities, the highest rating of 100 percent also requires episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength.  The examinations as well as the treatment records all fail to show that the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  Indeed, the Veteran himself reported having only one hospitalization to the 2009 examiner, and denied any hospitalizations in the past 12 months to the 2015 examiner.  The Board acknowledges the Veteran's statement that it was only because of his wife helping him that he was able to avoid frequent hospitalizations.  However, the fact remains that at least three hospitalizations per year have not been shown.  Additionally, as opposed to requiring weekly visits to his diabetic care provider, the Veteran reported to the 2015 examiner that he had visits less than twice per month.  The Veteran's treatment records confirm that he does not require weekly visits.  Moreover, the examinations and treatment records have not shown progressive loss of weight and strength.  Consequently, the Board finds that the highest 100 percent rating is not warranted.  

Additionally, the evidence does not show other compensable complications besides the already separately rated hypertension, with diabetic nephropathy; diabetic retinopathy, piratical membrane left eye, and hypertensive retinopathy; and peripheral neuropathy of both lower extremities.  The RO has included the Veteran's erectile dysfunction as part of the diabetic process, as it is noncompensable.  38 C.F.R. § 4.155b, Diagnostic Code 7522 (2015).  The Veteran has not appealed the ratings assigned to his eye and bilateral lower extremity disabilities.  In August 2016, he filed a claim seeking an increased rating for his diabetic nephropathy.  Review of the record indicates that the RO has begun processing this claim; as such, the Board will not evaluate the Veteran's diabetic nephropathy at this time.  Therefore, in light of the above, the Board finds that there are no compensable complications of diabetes to be evaluated separately at this time and no other noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  

Accordingly, a schedular rating in excess of 60 percent is not warranted.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected diabetes mellitus, type II, was evaluated as a disease of the endocrina system pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Diabetes mellitus, type II, with erectile dysfunction has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, and does not have compensable complications other than the already separately rated hypertension with diabetic nephropathy; diabetic retinopathy, piratical membrane left eye, and hypertensive retinopathy; and peripheral neuropathy of both lower extremities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 60 percent disability rating.  An evaluation in excess of 60 percent is provided for certain manifestations of diabetes mellitus, type II, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 60 percent rating reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected diabetes mellitus, type II, the evidence shows no distinct periods of time during the appeal period, when manifestations of this disorder varied to such an extent that a rating greater or less than 60 percent would be warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim for entitlement to a rating in excess of 60 percent for diabetes mellitus, type II, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

A rating in excess of 60 percent for diabetes mellitus, type II with erectile dysfunction is denied.


REMAND

Regrettably, a remand is necessary for the issue of entitlement to a TDIU.  As discussed in the Introduction, the Veteran filed a claim in August 2016.  However, the RO has not yet had the opportunity to address this issue in the first instance.  Moreover, the Veteran also filed claims seeking an increased rating for his diabetic nephropathy as well as a petition to reopen the previously denied claim of service connection for a bilateral knee disability.  As the adjudication of these other claims could impact the claim of entitlement to a TDIU, and as the RO has not addressed the Veteran's TDIU claim in the first instance, the Board finds that a remand of the TDIU claim is necessary.     

Accordingly, the case is remanded for the following action:

1.  Adjudicate the claim to reopen the previously denied issue of entitlement to service connection for a bilateral knee disorder, as well as the increased rating claim for diabetic nephropathy.  

2.  Thereafter, the claim for TDIU must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


